
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.35



AGREEMENT REGARDING FORGIVENESS OF DEBT


        THIS AGREEMENT (this "Agreement") is made and entered into effective as
of June 6, 2002, by and between AMC ENTERTAINMENT INC., a Delaware corporation
(the "Company"), and PHILIP M. SINGLETON ("Singleton").

        WHEREAS, in 1998 the Compensation Committee and the Board of the
Directors of the Company unanimously authorized the issuance of a Promissory
Note to Singleton on September 14, 1998 in order for him to acquire 250,000
shares of the Company's common stock (the "Shares"). The purpose was to: (i) to
assist the Company in the support of a secondary offering being sold to the
public in August of 1998; and (ii) to enable Singleton to increase his holdings
in the Company's common stock and thereby more closely align his financial
interests with other common shareholders;

        WHEREAS, the Board desires to recognize the leadership of Singleton
during the Company's 2002 fiscal year. During this period, the exhibition
industry was in turmoil; in fact twelve exhibition companies filed bankruptcy.
All publicly-traded companies were included in these filings, with the sole
exception of the Company;

        WHEREAS, the Board recognizes a series of highly effective management
initiatives have been introduced: (i) Company-wide pricing adjustments,
(ii) aggressive closing of under-performing theatres, (iii) restructuring of
operations which without minimizing the efficiency of the Company, and
simultaneously maintaining a high level of employee enthusiasm and
participation, resulting in general administrative expenses of approximately
$20,000,000;

        WHEREAS, the shareholders have benefited from the above initiatives as
is illustrated by the increase in the market price of the Company's common
stock. For example, the price was $6.24 per share on March 29, 2001, $13.64 per
share on March 28, 2002, and $15.49 per share on May 10, 2002; and

        WHEREAS, as a result of the above, the Compensation Committee and the
Board of Directors have determined it to be in the best interests of the Company
to reward Singleton by forgiving the previously authorized loan, in which the
current aggregate amount is $3,616,399.50 (principal and accrued interest) (the
"Indebtedness"), and to make further payments to Singleton in additional
compensation in an amount to approximately equal the income taxes Singleton
would incur due to such loan forgiveness, "grossed up" to take into account the
receipt of such additional compensation. The forgiveness is conditioned upon the
fact that Singleton agrees not to sell purchased shares for a period of eighteen
months from the date hereof;

        NOW, THEREFORE, this Agreement is made in consideration of the premises
and mutual covenants set forth herein; and each of the parties to this Agreement
agrees as follows:

        1.    Forgiveness of Indebtedness.    In exchange for the services
provided by Singleton to the Company and for the agreements set forth in this
Agreement, the Company hereby (i) forgives the aggregate amount of the
Indebtedness by canceling any notes representing the Indebtedness and (ii) pays
Singleton contemporaneously herewith an amount approximately equal to the amount
of Singleton's income taxes resulting from the forgiveness of the Indebtedness,
grossed up to take into account the receipt of such additional compensation;
provided, such amount shall be reduced by applicable withholding taxes.

        2.    Lock-Up.    In consideration of the forgiveness of the
Indebtedness and the payment described in paragraph 1, Singleton agrees to not
sell any of the Shares for a period of eighteen months from the date of this
Agreement.

        3.    Miscellaneous.    This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Agreement may be executed in more than one counterpart, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the first date set forth above.


 
 
THE COMPANY:
 
 
AMC Entertainment Inc.
 
 
By:
 
          /s/  CRAIG R. RAMSEY      

--------------------------------------------------------------------------------

Craig R. Ramsey
Executive Vice President,
Chief Financial Officer and
Secretary
 
 
SINGLETON:
 
          /s/  PHILIP M. SINGLETON      

--------------------------------------------------------------------------------

Philip M. Singleton

2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.35



AGREEMENT REGARDING FORGIVENESS OF DEBT
